Citation Nr: 1502675	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a right great toe disability for the period prior to June 15, 2011, and in excess of 10 percent thereafter.  


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, from March 1976 to September 1984, and from August 1987 to December 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, the Board remanded the issue on the cover page, as well as the claim for service connection for hematuria.  

In a July 2012 rating decision, the Appeals Management Center increased the Veteran's rating for a right great toe disability to 10 percent effective June 15, 2011, and granted the appeal for service connection for chronic hematuria.  The Veteran did not file a notice of disagreement as to the disability rating or effective date for hematuria.  Therefore, the hematuria issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

Although 2012 correspondence from a representative included a copy of a VA Form 21-22 in favor of the American Legion signed by the Veteran in 2010, the Board notes that such representation was withdrawn by that organization in a March 2011 letter.  That letter indicated that the Veteran had been represented by a different service organization, and it was American Legion policy to prohibit acceptance  of power of attorney on a pending appeal where a different existing power of attorney is of record.  Thus, as with the prior remand, the Veteran is considered unrepresented.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran was last afforded a VA examination for his service-connected right great toe disability in July 2008.  In August 2012 and during VA treatment in January 2013, the Veteran reported increased symptoms.  Accordingly, a new examination is warranted to assess the current severity of his right great toe disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing relevant VA treatment records dating since January 2014.  

2. After the above has been completed to the extent possible, schedule the Veteran for a VA feet examination to determine the current severity of the Veteran's degenerative arthritis and sesamoiditis of the right great toe.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomology of the right great toe disability should be reported. 

3. After undertaking the development above, the Veteran's right great toe claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



